     Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 1 of 25



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
UNITED STATES OF AMERICA,          )
                                   )
                                   )         CRIMINAL ACTION
               v.                  )         No. 17-10328-WGY
                                   )
JAMES RAMIREZ,                     )
                                   )
               Defendant.          )
___________________________________)

YOUNG, D.J.                                                May 12, 2020

                              MEMORANDUM

I.   ANALYSIS

     A. Legal Standard

     On April 24, 2020, this Court resentenced James Ramirez

under its power to grant compassionate release.        See Electronic

Clerk’s Notes, ECF No. 119; Order, ECF No. 120.        Ramirez is the

first prisoner to whom this Court has granted compassionate

relief since the passage of the First Step Act of 2018, Pub, L.

No. 115-391, ch. II(D) § 3582(c)(1)(A), 132 Stat 5239-5241

(2018), which grants prisoners the right to appeal denials of

compassionate relief made by the Bureau of Prisons (“BOP”).            18

U.S.C. § 3582(c)(1)(A).    Prior to the passage of the First Step

Act, district courts could grant a request for compassionate

relief only upon motion of the Director of the Bureau of Prisons

(the “Director”).   See United States v. Beck, 2019 U.S. Dist.


                                                                            1
     Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 2 of 25



LEXIS 108542, at *11 (M.D.N.C. June 28, 2019) (citing Pub. L.

No. 98-473, ch. II(D) § 3582(c)(1)(A), 98 Stat. 1837 (1984));

Green v. Apker, No. 5:13-HC-2159, 2014 U.S. Dist. LEXIS 94376,

at *5 (E.D.N.C. July 11, 2014).      The First Step Act now allows

federal courts, as well as the Director, to reduce the term of

imprisonment “upon motion of the defendant” if the defendant has

exhausted all administrative rights, or upon “the lapse of 30

days from receipt of such a request by the warden of the

defendant’s facility, whichever is earlier . . . .”         18 U.S.C. §

3582(c)(1)(A).

     For a defendant under 70 years of age, a court may grant

compassionate release only if “extraordinary and compelling

reasons warrants such a reduction,” and “such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.”    Id.   A court must also consider the

general sentencing factors contained in 18 U.S.C. § 3553.          Id.

These factors include the nature and circumstances of the

offense and defendant, the necessity of the sentence to reflect

the seriousness of the offense, deter other criminals, and

protect the public, the kind of sentences available, and the

need to avoid unwarranted sentencing disparities.        18 U.S.C. §

3553(a).

     Ramirez’s request for compassionate release is motivated in

part by the COVID-19 pandemic that has spread like wildfire

                                                                          2
     Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 3 of 25



throughout the world, and in part by his medical vulnerability.

See Def.’s Mot. Reduce Sentence Pursuant 18 U.S.C. §

3582(c)(1)(A) (“Def.’s Mot.”), ECF No 111.       COVID-19 is

particularly contagious in prisons because inmates are forced

into close quarters without access to personal protective

equipment.   See Savino v. Souza, No. 20-10617-WGY, U.S. Dist.

LEXIS 61775, at *5-6 (D. Mass. Apr. 8, 2020) (discussing COVID-

19 risk to detainees in ICE facility); Centers for Disease

Control and Prevention, Social Distancing, Quarantine, and

Isolation, https://www.cdc.gov/coronavirus/2019-ncov/prevent-

getting-sick/social-distancing.html (last accessed Apr. 29,

2020) (advising people to maintain a distance of at least six

feet from each other in order to reduce the spread of the

disease).    New York, where Ramirez is imprisoned in the

Metropolitan Detention Center (MDC), Brooklyn facility, is the

hardest-hit state in the United States as of the time of this

writing.    See Centers for Disease Control and Prevention, Cases

in the U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-

updates/cases-in-us.html (last accessed Apr. 30, 2020)

(reporting 290,481 COVID-19 cases and 22,275 deaths in the state

of New York).

     The questions in Ramirez’s case are whether the risk of

contracting the coronavirus, given his medical history, is the

type of “extraordinary and compelling circumstance” that

                                                                       3
     Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 4 of 25



warrants compassionate relief, and whether this Court may waive

the 30-day requirement of section 3582(c)(1)(A).        This Court

answers both questions in the affirmative.

          1.    Availability of Relief under 18 U.S.C. § 3582

     Ramirez’s case differs from typical requests for

compassionate release prior to the passage of the First Step Act

because he seeks release due in part to an external threat, the

COVID-19 virus, rather than solely due to an existing internal

medical condition.

     Such a request is outside the traditional grounds for

compassionate release under U.S.S.G. § 1B1.13, the policy

statement that governs motions filed by the Director under

section 3582(c)(1)(A).    Beck, 2019 WL 2716505, at *4.       The

official commentary provides that extraordinary or compelling

reasons for relief can consist of: (1) the medical condition of

the defendant; (2) the age of the defendant; or (3) the family

circumstances of the defendant.       U.S.S.G. § 1B1.13 cmt. n.1.

The description of medical conditions that warrant relief is

particularly restrictive, including only terminal illness or

serious deterioration that “substantially diminishes” the

ability of the defendant to provide self-care and “from which he

or she is not expected to recover.”      Id. cmt. n.1(A).     The

commentary also provides a catch-all provision, allowing for

release upon consideration of another “extraordinary and

                                                                       4
     Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 5 of 25



compelling reason” as determined by the Director.        Id. cmt.

n.1(D).    In practice, the Bureau of Prison’s (“BOP”) criteria

for release are far more restrictive than authorized by the

guidelines.   See Bureau of Prisons, U.S. Department of Justice,

Program Statement 5050.49 (2013); Office of the Inspector

General, U.S. Department of Justice, The Impact of an Aging

Inmate Population on the Federal Bureau of Prisons (“Impact

Study”) 41-46 (2015).1

     District courts have debated whether, after the First Step

Act, the Director remains the sole arbiter of the catch-all

provision that allows “other” factors to be considered in

release.   Compare United States v. Cantu, 423 F. Supp. 3d 345,

349-52 (S.D. Tex. June 17, 2019) (holding that judges, in

addition to the Director, can consider factors other than those

enumerated because the First Step Act superseded the policy

guidelines), with United States v. Lynn, Cr. No. 89-0072, 2019

U.S. Dist. LEXIS 135987, at *6-11 (S.D. Ala. Aug. 12, 2019)

(rejecting the reasoning in Cantu because the preexisting




     1 The Office of the Inspector General found in 2013 that the
BOP was granting release only to inmates with less than 12
months to live. Impact Study 41. In response to this finding,
the Attorney General instituted the new internal guidelines
contained in Program Statement 5050.49 that allowed the Director
to request relief for inmates over the age of 65 with chronic or
serious medical conditions who have served at least 50% of their
sentence. Id. at 43.
                                                                       5
     Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 6 of 25



language of section 1B1.13 1(d) does not directly contradict the

First Step Act).

     This Court has held that it may consider unlisted factors

in deciding whether extraordinary and compelling circumstances

exist because such an interpretation best comports with the

First Step Act.    See United States v. Bucci, 409 F. Supp. 3d 1,

1-2 (D. Mass. 2019).    This Court agrees with Judge Hornby of the

District of Maine that “[t]he First Step Act did not change the

statutory criteria for compassionate release, but it did change

the procedures, so that the Bureau of Prisons is no longer an

obstacle to a court's consideration of whether compassionate

release is appropriate."    United States v. Fox, No. 2:14-CR-03-

DBH, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July 11, 2019).

The language of the comment that refers to the “Director of the

Bureau of Prisons” is best understood as reflecting the

procedure in place at the time of its writing, rather than a

substantive restriction.    See Bucci, 409 F. Supp. at 2.

     The policy contained in section 1B1.13 serves as “helpful

guidance on the factors that support compassionate release,

although it is not ultimately conclusive.”       Id. (quoting Fox,

2019 U.S. Dist. LEXIS 115388, at *4); see also Beck, 2019 U.S.

Dist. LEXIS 108542, at *14-16, *22-25, United States v. Brown,

411 F. Supp. 3d 446, 451 (S.D. Iowa 2019), amended, 2020 WL

2091802 (S.D. Iowa Apr. 29, 2020).      As the threat from the

                                                                       6
     Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 7 of 25



coronavirus post-dates both section 1B1.13 and the First Step

Act, and this Court has the authority to consider other relevant

factors, it must now look beyond the policy language in

determining if “extraordinary and compelling reasons” exist.

          2.     Extraordinary and Compelling Reasons

     Ramirez is neither the first nor the last inmate to request

release in the face of the COVID-19 pandemic, so this Court

first considers the extent to which the pandemic justifies

release in general.

     This Court’s ability to exercise its discretion is not

constrained by the language of section 3582(c)(1)(A).         See

Cantu, 423 F. Supp. 3d at 352.     To guide their discretion,

however, courts should grant relief under the catch-all

provision only if the inmates’ circumstances are “comparable or

analogous to what the Commission has already articulated as

criteria for compassionate release.”      Fox, 2019 U.S. Dist. LEXIS

115388, at *7.   The most relevant guidance from the Commission

comes from section 1B1.13, cmt. n.1(A)(ii), which allows for

medical release when “[t]he defendant is . . . suffering from a

serious physical or medical condition . . . that substantially

diminishes the ability to provide self-care within the

environment of a correctional facility and from which he or she

is not expected to recover.”     Even when prisoners’ circumstances

fall within the guidelines, a grant of compassionate release is

                                                                       7
     Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 8 of 25



a “rare event.”   United States v. Willis, 382 F. Supp. 3d 1185,

1188 (D.N.M. 2019) (listing cases).      Yet worldwide pandemics are

a rare event as well.

     Other courts have held that the threat of COVID-19 alone is

not sufficient to allow release.      For example, a court in the

Western District of Virginia denied compassionate release to an

inmate in part because he failed to show he suffered from a

medical condition that made him particularly susceptible to

COVID-19.   See United States v. Dungee, 2020 U.S. Dist. LEXIS

59511, at *5 (W.D.V.A. Apr. 4, 2020).       Similarly, in United

States v. Khawaja the district court found that the threat of

COVID-19 to an inmate with mere “breathing difficulties” did not

merit compassionate release under either the section 1B1.13

enumerated medical criteria or the catch-all provision.         No. 18-

cr-127-LM, 2020 U.S. Dist. LEXIS 70273, at *14 (D.N.H. Apr. 22,

2020); see also United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020) (“[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone

cannot independently justify compassionate release . . . .”);

United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 U.S.

Dist. LEXIS 51909, at *7 (N.D. Cal. Mar. 25, 2020) (applying the

policy guidelines in section 1B1.13 and holding that “[g]eneral

concerns about possible exposure to COVID-19 do not meet the

criteria for extraordinary and compelling reasons for a

                                                                          8
     Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 9 of 25



reduction in sentence”).    Even when prisoners have identified

medical conditions that place them at heightened risk from the

disease, courts have denied compassionate release absent a

showing the disease existed in the particular facility.         See,

e.g., United States v. Feiling, No. 3:19cr112 (DJN), 2020 U.S.

Dist. LEXIS 64428, at *21 (E.D. Va. Apr. 10, 2020).

     These holdings reflect the clear language and intent of

section 3582.   COVID-19 may be an extraordinary circumstance

that potentially threatens all inmates, but compassionate

release is an “extraordinary” remedy.       See 18 U.S.C. §

3582(c)(1)(A). Because this remedy is “extraordinary,” it should

be applied only to inmates whose situation is “particularized”

as defined in the policy guidelines.      See Feiling, 2020 U.S.

Dist. LEXIS 64428, at *21; see also Bucci, 409 F. Supp. 3d at 2

(granting compassionate release for the sole available caregiver

of an aging parent, in accordance with section 1B1.13 cmt.

n.1(C)(ii), but citing States v. Ingram, No. 2:14-cr-40, 2019

U.S. Dist. LEXIS 118304, at *4-5 (S.D. Ohio July 16, 2019) as

denying compassionate relief to another inmate with a sick

mother because “(m)any, if not all inmates, have aging and sick

parents”).   Allowing any inmate under threat of the coronavirus

to receive compassionate release would untether a judge’s

discretion from the policy guidelines because it would transform



                                                                       9
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 10 of 25



an extraordinary remedy into an ordinary one.       Fox, 2019 U.S.

Dist. LEXIS 115388, at *7.2

     Where particularized conditions do exist, compassionate

release is more appropriate.     Since the beginning of the

coronavirus crisis, numerous courts have granted compassionate

release to inmates who suffer from serious medical conditions

that make them particularly vulnerable to the virus.        See, e.g.,

United States v. Atwi, No. 18-20607, 2020 U.S. Dist. LEXIS 68282

(E.D. Mich. Apr. 20, 2020) (latent tuberculosis); United States

v. Joling, No. 6:11-CR-60131-AA, 2020 WL 1903280 (D. Or. Apr.

17, 2020) (cancer, hypertension, and obesity); United States v.

Perez, No. 17 Cr. 513-3 (AT), 2020 U.S. Dist. LEXIS 57265

(S.D.N.Y. Apr. 1, 2020) (reconstructive surgery following an

altercation); United States v. Campagna, No. 16 CR. 78-01 (LGS),




     2 Inmates ineligible for compassionate release, fearing
infection from the coronavirus, may still have recourse to
challenge their confinement if conditions in their facility
create a substantial risk of serious harm from the virus, and
the ineffectiveness of the response from prison officials rises
to the level of deliberate indifference. See, e.g., Estelle v.
Gamble, 429 U.S. 97, 104 (1976); Parsons v. Ryan, 754 F.3d 657,
677 (9th Cir. 2014). District courts around the country have
considered such requests, and the Sixth Circuit recently
declined to stay a preliminary injunction granting relief to
certain prisoners challenging their confinement under the Eighth
Amendment. See Wilson v. Williams, No. 20-3447, 2020 U.S. App.
LEXIS 14291 (6th Cir. May 4, 2020) (denying stay of preliminary
injunction issued in Wilson v. Williams, No. 4:20-cv-00794, 2020
U.S. Dist. LEXIS 70674 (N.D. Ohio Apr. 22, 2020).
                                                                       10
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 11 of 25



2020 U.S. Dist. LEXIS 54401 (S.D.N.Y. Mar. 27, 2020)

(compromised immune system).

     The reasoning from Perez is instructive.       In evaluating

whether to order release of an inmate recovering from surgery,

the court pointed to the guidance from section 1B1.13 that

modification of a sentence may be appropriate when “[t]he

defendant is . . . suffering from a serious physical or medical

condition . . . that substantially diminishes the ability to

provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.”

2020 U.S. LEXIS 57265, at *9 (alteration and omissions in

original) (quoting § 1B1.13 cmt. n.1).      The court reasoned that,

confined to his cell and suffering serious debilitation from the

surgery, the inmate “cannot provide self-care because he cannot

protect himself from the spread of a dangerous and highly

contagious virus.”   Id. at 10; see also Campagna, 2020 U.S.

Dist. LEXIS 54401, at *8-9 (holding that a defendant’s

compromised immune system in the context of the pandemic

“diminishes his ability to provide self-care within the

environment of the [facility].”)

     This Court follows Perez and Campagna in holding that

compassionate release can be available to inmates who show they

suffer from serious medical conditions that diminish their

ability to provide self-care in the environment of a facility.

                                                                       11
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 12 of 25



The BOP acknowledges that many patients with a severe case of

the disease will be debilitated to the point that they are

incapable of self-care.    See United States v. Gotti, No. 02-CR

743-07, 2020 U.S. Dist. LEXIS 8612, at *10-11 (S.D.N.Y. Jan. 15,

2020) (citing Federal Bureau of Prisons, U.S. Department of

Justice, Program Statement 50.50 ("PS 50.50") 5 (2019)).         PS

50.50 indicates the BOP will consider release for a prisoner

with an incurable or debilitating illness who is “[c]apable of

only limited self-care and is confined to a bed or chair more

than 50% of waking hours.”    PS 50.50, at 5.     Patients with

severe infections are likely to be hospitalized and bedridden

for up to two weeks, and even many who survive will require

extreme interventions such as admittance to an Intensive Care

Unit, rendering them completely incapable of self-care.3

     Many of the inmates to whom other courts have granted

compassionate release would not qualify as having “serious”

conditions under the definitions provided by the BOP, but this

is not an obstacle.   See PS 50.50, at 4-5 (allowing for




     3 See Centers for Disease Control and Prevention, Interim
Clinical Guidance for Management of Patients with Confirmed
Coronavirus Disease (COVID-19) (Apr. 3, 2020) (available at
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
management-patients.html) (reporting statistics indicating a
hospitalization rate of 19% for those with a preexisting
condition, that the median hospital stay for recovered patients
was 10-13 days, and that 26-32% of those hospitalized were
admitted to the ICU).
                                                                       12
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 13 of 25



compassionate release for inmates who have a terminal illness,

defined as one with a life expectancy less than 18 months, or a

debilitating medical condition, defined as incurable,

progressive, and from which they will not recover).        Courts are

not completely constrained by the guidelines; we are free to

consider other factors such as the risk of inmates developing a

serious condition.   See Atwi, 2020 U.S. Dist. LEXIS 68282, at

*14 (“[I]f [the inmate] does catch it, the risks to someone with

a co-infection of [tuberculosis] and COVID-19 are ‘readily

apparent’ . . . .    The Court is not willing to take that

risk.”).   The risk of a debilitating or fatal outcome for those

with preexisting conditions is very high.       Data from U.S.

hospitalizations in March indicates that those with preexisting

conditions who catch the coronavirus are three times as likely

to be hospitalized, and six times as likely to be admitted to

the ICU, as those without.4    Conversely, the vast majority of

patients with severe outcomes had a preexisting condition.5


     4 CDC COVID-19 Response Team, Preliminary Estimates of the
Prevalence of Selected Underlying Health Conditions Among
Patients with Coronavirus Disease 2019 — United States, February
12–March 28, 2020, 69(13) Morbidity & Mortality Weekly Report
382, 383 (Apr. 3, 2020) (finding that hospitalization rates were
27.3-29.8% for those with preexisting conditions versus 7.2-7.8%
for those without, and that ICU admission rate was 13.3-14.5%
for the first group versus 2.2-2.4% for the second).
     5 Shikha Garg et al., Hospitalization Rates and

Characteristics of Patients Hospitalized with Laboratory-
Confirmed Coronavirus Disease 2019, 69(15) Morbidity & Mortality
Weekly Report 458, 459 (Apr. 8, 2020) (reporting that 89.3% of
                                                                        13
     Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 14 of 25



Additionally, a recent study of a Georgia hospital found that

37.5-48.7% of those admitted to the ICU succumbed to the

illness.6   Given the extraordinary risk, the BOP’s requirement

that an illness be “terminal” or “incurable” takes on a new

meaning: for a substantial subset of patients, COVID-19 is both

terminal and incurable.

     Thus, this Court rules that compassionate release may be

available for those at a particularly high risk from the

coronavirus, provided their release is otherwise appropriate

under the section 3553 factors.      See 18 U.S.C. § 3582(c)(1)(A).

This approach is grounded in the language of the section 1B1.13

policy guidance, as it applies only to those inmates who can

make a particularized showing of both individual susceptibility

to the virus and a high risk of contracting it due to the

conditions in their facility.      See United States v. Edwards, No.




adults hospitalized in the U.S. for treatment of COVID during
the month of March had underlying medical conditions).
     6 Jeremy Gold et al., Characteristics and Clinical Outcomes

of Adult Patients Hospitalized with COVID-19 — Georgia, March
2020, 69 Morbidity & Mortality Weekly Report 1, 3-4 (Apr. 29,
2000) (finding also that case fatality rates for hospitalized
patients in the sample was 3.7% for those 18-49 years of age,
9.8% for those 50-64 years of age, and 35.6% for those older
than 65).
     The Court observes that all of the above data is
preliminary. Epidemiological studies, particularly in the
current crisis, are subject to numerous confounding factors such
as the availability of underlying data and the makeup of
available samples. Additionally, all these studies were able to
draw data only from March or earlier.
                                                                        14
       Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 15 of 25



6:17-CR-00003, 2020 WL 1650406, at *5 (W.D. Va. Apr. 2, 2020).

Yet, in the current case, there is an additional barrier in that

Ramirez sought relief without allowing the BOP 30 days to

respond to his request.       See 18 U.S.C. § 3582(c)(1)(A); Def.’s

Mot.    This Court nonetheless has the authority to waive the

statute’s exhaustion requirement, and will now explain why it

did so.    See Order, ECF No. 115.

             3.    The Exhaustion Requirement

        Prior to the hearing at which this Court resentenced

Ramirez, ECF No. 119, the government argued that the Court

lacked the ability to order compassionate relief because Ramirez

had not satisfied the mandatory 30-day requirement of section

3582(c)(1)(A).     Opp’n United States Def.’s Emergency Mot. Reduce

Sentence (“Gov’t’s Opp’n”) 2, ECF No. 113.          The government

points out that Ramirez filed his motion eleven days after

submitting his request to the Warden of the MDC, and that

section 3582(c)(1)(a) plainly states that a Court may consider a

defendant’s motion only if the defendant has fully exhausted all

administrative appeals, or upon the lapse of 30 days from the

receipt of the request by the warden, whichever is earlier.               Id.

at 3.    The government further argues that this Court does not

have the “inherent authority” to modify a sentence, for that

authority is granted by section 3582, and the language of the

statute does not allow for an exception to the exhaustion

                                                                            15
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 16 of 25



requirement.   Id. at 3-5 (quoting United States v. Cunningham,

554 F.3d 703, 708 (7th Cir. 2009) and citing Ross v. Blake, 136

S. Ct. 1850, 1857 (2016)).

                  a.    Subject Matter Jurisdiction

     Though the government mentions the issue only in passing,

as a threshold matter this Court must decide whether the

exhaustion requirement is jurisdictional.       See id. at 4 (citing

United States v. Lepore, 304 F. Supp. 2d 183, 191 (D. Mass.

2004) (“Whereas judicially imposed exhaustion requirements are

prudential and subject to a number of exceptions, statutory

requirements are jurisdictional, and absent statutory

specification, are subject to very few exceptions.”).         Federal

courts are courts of limited jurisdiction and must ascertain

whether they have subject matter jurisdiction in order to

consider a case.       See Cusumano v. Microsoft Corp., 162 F.3d 708,

712 (1st Cir. 1998).      Statutes that contain exhaustion

requirements may be either jurisdictional -- controlling a

court’s ability to adjudicate a case -- or claims-processing

rules that merely codify the requirements for the petitioner to

assert a claim.    See Reed Elsevier, Inc. v. Muchnick, 559 U.S.

154, 161 (2010).       If the exhaustion requirement is

jurisdictional it cannot be waived because “[s]ubject-matter

jurisdiction can never be waived or forfeited.”        Gonzalez v.

Thaler, 565 U.S. 134, 141 (2012).

                                                                        16
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 17 of 25



     The First Circuit has not yet ruled whether section 3582 is

jurisdictional.   See United States v. Lugo, No. 2:19-cr-00056-

JAW, 2020 U.S. Dist. LEXIS 63673, at *7 (D. ME. Apr. 10, 2020).7

Prior to the coronavirus crisis, circuit courts were split on

the issue.   See United States v. Spears, 824 F.3d 908, 912-16

(9th Cir. 2016) (holding the statute to be jurisdictional),

United States v. Spaulding, 802 F.3d 1110, 1124 (10th Cir. 2015)

(same), United States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir.

2010) (same); United States v. Taylor, 778 F.3d 667, 671 (7th

Cir. 2015) (holding the statute is not “phrased in

jurisdictional terms”).    District courts within this circuit are

themselves split.   Compare United States v. Miamen, Nos. 18-130-

1, 18-137-3, 18-142, 2020 U.S. Dist. LEXIS 67794, at *8-9 (D.

R.I. Apr. 17, 2020), with United States v. Soto, No. 18-cr-10086

2020 U.S. Dist. LEXIS 67912, at *6-8 (D. Mass. Apr. 17, 2020)

(Talwani, J.).

     This Court joins Judge Talwani in holding that the

exhaustion requirement of section 3582(c)(1)(a) is not

jurisdictional.   The legislature often includes clear




     7 Lugo notes that the First Circuit has approvingly quoted
language from the Seventh Circuit that implies section 3582 may
be jurisdictional, but this quotation was dicta in a decision
addressing the jurisdictional nature of Federal Rules of
Criminal Procedure 35, not section 3582. 2020 U.S. Dist. LEXIS
63673, at *7-8 (citing United States v. Griffin, 524 F.3d 71
(1st Cir. 2008)).
                                                                       17
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 18 of 25



jurisdictional limits in a statute, but “when Congress does not

rank a statutory limitation on coverage as jurisdictional,

courts should treat the restriction as nonjurisdictional in

character.”   Arbaugh v. Y & H Corp., 546 U.S. 500, 516 (2006);

see also Nkihtaqmikon v. Impson, 503 F.3d 18, 33 (1st Cir. 2007)

(“Exhaustion of administrative remedies is a jurisdictional

requirement only when Congress clearly ranks it as such.”).

     The language of section 3582(c)(1)(a) does not contain the

“sweeping and direct language that would indicate a

jurisdictional bar rather than a mere codification of

administrative exhaustion requirements.”       Casanova v. Dubois,

289 F.3d 142, 146 (1st Cir. 2002) (internal citations omitted);

cf. Arbaugh, 546 U.S. at 514-15 (pointing to the amount-in-

controversy requirement for diversity-of-citizenship

jurisdiction under 28 U.S.C. § 1332 as the exemplar of clear

jurisdictional grant).    Instead, as Taylor points out, section

3582 is not part of the jurisdictional portion of the criminal

code, nor does it speak in specifically jurisdictional terms.

778 F.3d at 671.

     Additionally, the Seventh Circuit in Taylor notes that the

Supreme Court has considered a parallel issue, whether section

3582(c)(2) (which governs a defendant’s petition to reduce his

sentence when the guidelines were lowered after his sentencing)

was available to a defendant who had entered a binding plea

                                                                       18
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 19 of 25



agreement, and none of the Justices made mention of a

jurisdictional requirement in the statute in their opinions.

Id. (citing Freeman v. United States, 564 U.S. 522 (2011)).            The

court in Taylor reasoned that if section 3582 were

jurisdictional the Supreme Court would have said as much given

its commitment to clearly identifying jurisdictional rules.            Id.

(citing Thaler, 565 U.S. at 140-144; Reed Elsevier, 559 U.S. at

160-62; Arbaugh, 546 U.S. 500; Kontrick v. Ryan, 540 U.S. 443,

455 (2004)).   Judge Talwani relied in part on the reasoning in

Taylor in ruling that she had jurisdiction, and further noted

that the circuits which have found section 3582 to be

jurisdictional were not dealing specifically with the exhaustion

requirement.   Soto, 2020 U.S. Dist. LEXIS 67912, at *7.        The

Third Circuit, the sole circuit court to deny (or consider) a

coronavirus request for compassionate release because of the

exhaustion issue, did not mention jurisdiction.        See Raia, 954

F.3d 594 (3d Cir. 2020).

     Thus, this Court is confident there is no binding precedent

that dictates it does not have subject matter jurisdiction over

Ramirez’s case.    In the absence of clear language to the

contrary in section 3582, it rules that it has subject matter

jurisdiction despite the lack of exhaustion.

                  b.   Waiver of the Thirty-Day Requirement



                                                                         19
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 20 of 25



     Even if section 3582 is not jurisdictional, it does bar

judicial review when a defendant has not exhausted his

administrative rights, or when 30 days have not elapsed since

the submission of the petition to the prison warden.        See

3582(c)(1)(a).   Ramirez argues this Court should nonetheless

waive the 30-day requirement because of the urgent threat of the

coronavirus.   Def.’s Mot. 24.    The Court holds it has the

discretion to waive the requirement and does so in these

extraordinary circumstances.

     Waiver of the exhaustion requirement is not unprecedented

during this time of crisis.    Some district courts have waived

the requirement, even for those defendants with significant

amounts of time left on their sentence.      See Soto, 2020 U.S.

Dist. LEXIS 67912; United States v. Zukerman, No. 16-cr-194,

2020 U.S. Dist. LEXIS 59588 (S.D.N.Y. Apr. 3, 2020); United

States v. Haney, No. 19-cr-541, 2020 U.S. Dist. LEXIS 63971

(S.D.N.Y. Apr. 13, 2020).    Other courts have declined to waive

the exhaustion bar, often requiring defendants to refile their

complaints after the 30-day period had elapsed.        See United

States v. Crosby, No. 17-cr-00132, 2020 U.S. Dist. LEXIS 74494,

at *5 (D. Me. Apr. 28, 2020); Lugo, 2020 U.S. Dist. LEXIS 63673

at *8-11.

      The language of the statute appears at first to be “clear

and mandatory” in requiring exhaustion.      Id. at *8.    The

                                                                       20
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 21 of 25



government correctly points out that the statute does not

contain language softening the exhaustion requirement, as is

found in the Prison Litigation Reform Act (“PLRA”).        Gov’t’s.

Opp’n 5 n.1 (citing Ross v. Blake, 136 S. Ct. 1850, 1856-58

(2016) (noting that the PLRA’s exhaustion requirement included

language indicating it applied so long as administrative

remedies were “available”)).      The government also cites First

Circuit precedent and a decision of this Court for the

proposition that statutory requirements are more rigid than

judge-made law, and are subject to very few exceptions.         Id. at

4 (citing Sousa v. INS, 226 F.3d 28, 31 (1st Cir. 2000); Lepore,

304 F. Supp. 2d at 191).

     Yet there are narrow circumstances where a seemingly clear

statutory exhaustion requirement is subject to these “few

exceptions.”   Lepore, 304 F. Supp. 2d at 192.      In determining

whether an exhaustion requirement is waivable, “Congressional

intent is ‘paramount.’”    Haney, 2020 U.S. Dist. LEXIS 63971, at

*7 (quoting McCarthy v. Madigan, 503 U.S. 140, 144 (1992)).

Judge Rakoff’s analysis in Haney is helpful in determining this

congressional intent.   Judge Rakoff notes that section 3582 does

not contain a traditional exhaustion requirement (such as full

litigation of a claim before the agency), but instead requires

defendants “either to exhaust administrative remedies or simply

to wait 30 days” before filing a motion.       Id. at *8 (emphasis in

                                                                         21
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 22 of 25



original).   Judge Rakoff explains that the 30-day requirement is

far shorter than the exhaustion requirement of other statutes

designed to force a petitioner to go through full agency review,

and that this short timeline therefore reflects congressional

intent to provide a “meaningful and prompt judicial

determination” when the BOP does not or cannot provide that

prompt determination.   Id. at *9 (quoting United States v.

Russo, No. 16-cr-441 (LJL), 2020 U.S. Dist. LEXIS 59223, at *7

(S.D.N.Y. Apr. 3, 2020)).    “This alternative to exhaustion

suggests that Congress understood that some requests for relief

may be too urgent to wait for the BOP’s process.”        Soto, 2020

U.S. Dist. LEXIS 67912, at *12.     Judge Liman in Russo further

explained this reasoning: “at the time the First Step Act

passed, a 30-day period before which to seek judicial review

would have seemed exceptionally quick . . . .       In essence, the

30-day rule was meant as an accelerant to judicial review.”

2020 U.S. Dist. LEXIS 59223, at 7.      Indeed, in the short time

between the passage of the First Step Act and the beginning of

the crisis, the BOP (at least within the First Circuit) has

struggled to provide a response to compassionate release

petitions within 30 days, and that was before the deluge of

requests associated with the coronavirus.8


     8 This Court conducted a survey on LexisNexis of cases in
the First Circuit dealing with compassionate release under the
                                                                       22
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 23 of 25



     The leading case that would potentially contradict this

analysis is Ross, in which the Supreme Court, while examining

the PLRA, held that it did not contain an exception to

exhaustion for “special circumstances.”      136 S. Ct. at 1856.       In

analyzing the statute, the Court explained that the language of

the PLRA provided for no exception, and “that mandatory language

means a court may not excuse a failure to exhaust.”9        Id.   Unlike

section 3582(c)(1)(a), the PLRA includes an ironclad exhaustion

requirement instead of allowing judicial review after a short

waiting period.   See 42 U.S.C. § 1997e(a).10     The Supreme Court

in Ross read this language as reflecting Congress’s intent to

require exhaustion.   136 S. Ct. at 1857 (“Congress sets the



First Step Act in 2019, before the coronavirus spread to the
United States. There were three cases (out of five total) in
which the district court found the defendant had shown
administrative exhaustion, and in only one of them had the
warden responded to the defendant’s request within 30 days. See
Mot. Reduce Sentence Pursuant First Step Act 7, Bucci, No. 1:04-
cr-10194 (D. Mass Aug. 7, 2019) (response after 28 days); Mot.
Reduce Sentence re: First Step Act 15, 16, United States v.
Estrella, No. 2:15-cr-00032 (D. Me. Oct. 15, 2019), ECF No. 23
(response after 57 days); Mot. Reduce Sentence re: First Step
Act 1, 4, Fox, No. 2:14-03 (D. Me. May 10, 2019) (no response
within 38 days).
     9 The relevant language from the PLRA is as follows: “No

action shall be brought with respect to prison conditions under
section 1979 of the Revised Statutes of the United States (42
U.S.C. 1983), or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.” 42
U.S.C. § 1997e.
     10 The exception under the PLRA, the Supreme Court noted, is

when a remedy is not “available,” 136 S. Ct. at 1859, but
section 3582 contains no such language.
                                                                        23
    Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 24 of 25



rules —- and courts have a role in creating exceptions only if

Congress wants them to.”).    In section 3582(c)(1)(a), in

contrast, the exhaustion requirement of the statute indicates a

desire on the part of Congress to accelerate review rather than

hinder it, so Ross would not preclude applying an exception.

     The COVID-19 crisis is the kind of situation where an

exception to the exhaustion requirement applies.        The First

Circuit has held that a court may waive an exhaustion

requirement “where a resort to the agency would be futile

because the challenge is one that the agency has no power to

resolve in the applicant’s favor.”      Sousa, 226 F.3d at 32.      In

the current crisis, where the coronavirus can enter a prison and

spread undetected, a wait of even 28 days as occurred in Bucci

would render futile any attempt by the BOP to “resolve” a

compassionate release request “in the applicant’s favor” because

the defendant may have already been exposed to the virus.         This

is factual futility, rather than the legal futility considered

in Sousa, 226 F.3d at 32, but the same reasoning applies in

light of the congressional intent of the First Step Act to

expand and effectuate compassionate release.       See Soto, 2020

U.S. Dist. LEXIS 67912, at *12-13.

     This Court therefore has the discretion to waive the 30-day

exhaustion requirement contained in section 3582(c)(1)(a) and

does so for Ramirez.

                                                                         24
       Case 1:17-cr-10328-WGY Document 121 Filed 05/12/20 Page 25 of 25



II. THE PRESENT CASE

        James Ramirez is a 57-year-old man suffering from diabetes

with nephropathy, hypertension, and high cholesterol.            Def.’s

Mot. 1.    At the time of resentencing he had served 43 months of

his 66-month sentence for distribution of fentanyl.           Id. at 1-

2.    He has no history of violence and his criminal history score

is I.    See Statement of Reasons, ECF No. 110.        When he submitted

his application for compassionate release, two prisoners and

nine staff had already tested positive for coronavirus at MDC

Brooklyn.     Def.’s Mot. 1.

III. CONCLUSION

        Applying the analysis above to the undisputed facts of this

case, this Court granted compassionate release with an extended

period of supervised release and strict conditions.

     BY THE COURT.

                                               /s/ William G. Young
                                               WILLIAM G. YOUNG
                                               DISTRICT JUDGE




                                                                          25
